 Case 1:20-cv-01541-SB Document 21 Filed 03/16/21 Page 1 of 1 PageID #: 1164




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 MICHAEL AVENATTI,

                      Plaintiff,

               v.
                                                           No. 20-cv-1541-SB
 FOX NEWS NETWORK, LLC; ET AL.,

                      Defendants.

  ORDER STAYING FURTHER BRIEFING ON DEFENDANTS’ MOTION TO DISMISS AND
                          MOTION TO STRIKE

    Having considered Plaintiff Michael Avenatti’s Unopposed Motion for Stay of
Further Briefing regarding Defendants’ Motion to Dismiss [D.I. 11] and Motion to Strike
[D.I. 15] pending the Court’s determination of the threshold issue of subject matter
jurisdiction and the Court’s ruling on Plaintiff’s Motion for Remand filed on November
24, 2020 [D.I. 4], the Court hereby GRANTS the motion.

   IT IS HEREBY ORDERED AND ADJUDGED that all briefing concerning the
Motion to Dismiss [D.I. 11] and Motion to Strike [D.I. 15], including but not limited to
Plaintiff’s oppositions to the motions, is stayed until 14 days following this Court’s ruling
on Plaintiff’s Motion for Remand [D.I. 4].

Dated: March 16, 2021

                                                  _______________________________
                                                  UNITED STATES CIRCUIT JUDGE
